Citation Nr: 1700643	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  10-29 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for gastro-esophageal reflux disease (GERD), as secondary to the service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

When this case was previously before the Board in January 2014 it was remanded for additional development.  It has since been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

While the Board regrets the delay, additional development is again required before the Veteran's claim is decided.  Initially the Board observes that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the January 2014 remand, the Board instructed the RO or the Appeals Management Center (AMC) to obtain a medical opinion addressing the etiology of the Veteran's GERD.  The Board specifically indicated the examiner must provide a complete rationale for each opinion expressed.  Thereafter, in January 2014 a medical opinion was obtained from a physician at the Memphis VAMC.  In sum, the examiner concluded the Veteran's GERD was "less likely than not" proximately due to or permanently worsened by his diabetes mellitus.  The examiner initially explained that the medical records indicated the Veteran's GERD existed many years prior to the diagnosis of his diabetes, and as such, his diabetes mellitus likely did not cause his GERD; however, in support of his determination that GERD was less likely than not permanently worsened by the diabetes mellitus, the examiner merely restated the conclusion.  Specifically, the examiner stated "the veteran's records do not provide evidence to show that his subsequent diagnosis of Diabetes caused worsening of his GERD beyond natural progression."  This statement is wholly conclusory, and in no way explains how or why the examiner formulated this opinion.  To be considered adequate, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Since the January 2014 VA examiner's medical opinion is not supported by a reasoned medical explanation, the Board finds a remand is necessary.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Thereafter, the RO or AMC should refer the case to the examiner who provided the January 2014 VA medical opinion, if available; if unavailable the record should be annotated to reflect the examiner's unavailability, and an addendum should be obtained from a physician with sufficient experience and expertise to opine on the etiology of the Veteran's claimed GERD.  All evidence should be made available to the examiner.  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's GERD was aggravated as a result of his diabetes mellitus.  

All available lay and medical evidence should be considered.  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.  

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.





By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




